         Case 1:20-cv-08576-MKV Document 20 Filed 08/16/21 Page 1 of 1


                                                                           USDC SDNY
UNITED STATES DISTRICT COURT                                               DOCUMENT
SOUTHERN DISTRICT OF NEW YORK                                              ELECTRONICALLY FILED
                                                                           DOC #:
 MELBA MCGILL,                                                             DATE FILED: 8/16/2021

                                Plaintiff,
                                                                    1:20-cv-08576-MKV
                        -against-
                                                                  ORDER OF DISMISSAL
 DELTA AIR LINES, INC.,

                                Defendant.

MARY KAY VYSKOCIL, United States District Judge:

       The Court is in receipt of a letter filed by Defendant informing the Court that the parties

have reached a settlement in principle [ECF No. 19]. Accordingly, IT IS HEREBY ORDERED

that the above-captioned action is discontinued without costs to any party and without prejudice

to restoring the action to this Court’s calendar if the parties are unable to memorialize their

settlement in writing and as long as the application to restore the action is made by September 16,

2021. If no such application is made by that date, today’s dismissal of the action is with prejudice.

See Muze, Inc. v. Digital On Demand, Inc., 356 F.3d 492, 494 n.1 (2d Cir. 2004).



SO ORDERED.
                                                      _________________________________
                                                      _ ______
                                                      __     ___________
                                                             __        _ _______
                                                                       __      ____
                                                                                 _____
                                                                                    _______
                                                                                         ___
                                                                                         __
                                                                                          _
Date: August 16, 2021                                 MARY YK KAY
                                                                AY VVYSKOCIL
                                                                     YSKOCI
                                                                     YS       CIL
                                                                              CI
      New York, NY                                    United
                                                           dSStates District
                                                              t tes Di
                                                              ta       strict Judge
                                                                     ist
